Smith, Judge.
The defendant was indicted for murder. He was convicted of voluntary manslaughter. He appeals the order of the trial court overruling his motion for new trial.
1. The evidence supports the verdict of guilty.
2. Appellant was represented by retained counsel during the course of the trial. This counsel filed a motion for new trial on the general grounds. Appellant then retained other counsel who amended the motion for new trial and alleged ineffective assistance of counsel. The trial judge found "that defense counsel met with the defendant on numerous occasions and conducted himself so that the standard for effective assistance of counsel in this State and in the Fifth Circuit was met by (the attorney) in his representation of the defendant at all stages of the proceedings. Pitts v. Glass, 231 Ga. 638; Mackenna v. Ellis, 280 F2d 592 (5th Cir. 1960); West v. Louisiana, 478 F2d 1026 (5th Cir. 1973). For the above reasons, the defendant’s assertion of ineffective assistance of counsel is wholly without merit.” There is evidence in the record to support the conclusions reached by the trial court in its order overruling the motion for new trial on the ground of ineffective assistance of counsel; that judgment is therefore affirmed. See Pitts v. Glass, 231 Ga. 638 (203 SE2d 515).

Judgment affirmed.


Marshall and McMurray, JJ., concur.